                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


JANE DOE and JANE DOE’S FATHER,

                      Plaintiffs,

v.                                                        Case No: 6:18-cv-1114-Orl-41TBS

THE SCHOOL BOARD OF BREVARD
COUNTY and ANDREW BAYARD,

                      Defendants.
                                            /

                                            ORDER

       THIS CAUSE is before the Court on Plaintiffs’ Motion for Approval of Minor’s Settlement

(Doc. 23). United States Magistrate Judge Thomas B. Smith issued a Report and Recommendation

(Doc. 27), recommending that the Motion be granted. The parties filed Notices of No Objection

(Doc. Nos. 28, 29).

       After a de novo review, the Court agrees with the analysis set forth in the Report and

Recommendation. Therefore, it is ORDERED and ADJUDGED as follows:

           1. The Report and Recommendation (Doc. 27) is ADOPTED and CONFIRMED and

              made a part of this Order.

           2. Plaintiffs’ Motion for Approval of Minor’s Settlement (Doc. 23) is GRANTED.

           3. Jane Doe’s father is APPOINTED as Jane Doe’s guardian to execute the release

              of the School Board of Brevard County and any other necessary settlement

              documents on behalf of Jane Doe.




                                           Page 1 of 2
           4. On or before April 23, 2019, Plaintiffs shall advise the Court of their intent to

              continue litigating their claims against Andrew Bayard. Failure to do so may result

              in the dismissal of this case without further notice.

       DONE and ORDERED in Orlando, Florida on April 9, 2019.




Copies furnished to:

Counsel of Record




                                           Page 2 of 2
